                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

 NICHELLE L. JACKSON,
                                                            CLASS ACTION COMPLAINT
       Plaintiff,

 v.                                                            CASE NO. 1:19-cv-04052

 MED-1 SOLUTIONS, LLC, and
 RICHARD R. HUSTON, ATTORNEY                                  JURY TRIAL DEMANDED
 AT LAW,

       Defendants.

                                 CLASS ACTION COMPLAINT

        NOW comes NICHELLE L. JACKSON (“Plaintiff”), by and through her attorneys,

Sulaiman Law Group, Ltd. (“Sulaiman”), on behalf of herself and all others similarly situated,

complaining as to the conduct of MED-1 SOLUTIONS, LLC (“Med-1”) and RICHARD R.

HUSTON, ATTORNEY AT LAW (“Mr. Huston”) (collectively “Defendants”) as follows:

                                      NATURE OF THE ACTION

      1. Plaintiff brings this action on behalf of herself and numerous other individuals, against

Defendants, pursuant to the Fair Debt Collection Practices Act (“FDCPA”) under 15 U.S.C. § 1692

et seq. and the Indiana Deceptive Consumer Sales Act (“IDCSA”) under I.C. 24-5-0.5 et seq., for

Defendants’ unlawful conduct.

                                     JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction

is conferred upon this Court by 15 U.S.C §1692, 28 U.S.C. §§1331 and 1337, as the action arises

under the laws of the United States. Supplemental jurisdiction exists for the state law IDCSA claim

pursuant to 28 U.S.C. §1367.



                                                  1
   3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendants reside within the

Southern District of Indiana, conduct business in the Southern District of Indiana, and a substantial

portion of the events or omissions giving rise to the claims occurred within the Southern District

of Indiana.

                                                PARTIES

   4. Plaintiff is a natural person over 18 years-of-age residing in Indianapolis, Indiana, which

lies within the Southern District of Indiana.

   5. Plaintiff is a “person” as defined by 47 U.S.C. §153(39).

   6. Plaintiff is “any person” as that term is used in 15 U.S.C. § 1692d.

   7. Plaintiff is a “consumer” as that term is defined by 15 U.S.C. § 1692a, because she is a

natural person obligated or allegedly obligated to pay any debt arising out of a transaction where

the subject of the transaction was primarily for personal, family, or household purposes.

   8. Med-1 is a debt collection agency that specializes in the collection of delinquent and

defaulted medical debts. Med-1. Med-1 is a limited liability company organized under the laws of

the state of Indiana with its principal place of businesss located at 517 U.S. Highway 31 North,

Greenwood, Indiana.

   9. Med-1 is a debt collector, as defined by 15 U.S.C. § 1692a, because it regularly uses the

mails and/or telephones to collect, or attempt to collect, directly or indirectly consumer delinquent

debts owed or due or asserted to be owed or due another. Med-1 is similarly a debt collector

because it is a person who uses any instrumentality of interstate commerce or the mails for a

business whose principal purpose is the collection of debts.




                                                   2
      10. Med-1 identifies itself as a debt collector and has been a member of the Association of

Credit and Collection Professionals since 2004.1

      11. Mr. Huston is an attorney for Med-1 whose job duties include purportedly reviewing and

signing the collection letters Med-1 sends to consumers.

      12. Mr. Huston is a debt collector, as defined by 15 U.S.C. § 1692a, because he is a person

who uses any instrumentality of interstate commerce or the mails for a business whose principal

purpose is the collection of debts. Mr. Huston is similarly a debt collector because he regularly

collects or attempts to collect, directly or indirectly, debts owed or due or asserted to owed or due

another.

      13. Defendants are “person[s]” as defined by 47 U.S.C. §153(39).

      14. Defendants acted through their respective agents, employees, officers, members, directors,

heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers at

all times relevant to the instant action.

                                           FACTUAL ALLEGATIONS

      15. The instant action arises out of Defendants’ attempts to collect upon a series of five

medical debts (“subject debts”) said to be owed by Plaintiff.

      16. The subject debts stem from a series of medical services Plaintiff received from

Community Health Network (“CHN”) at various times in 2019.

      17. Upon information and belief, after Plaintiff purportedly defaulted on the subject debts,

CHN subsequently turned collection of the subject debts over to Defendants.

      18. On or around August 9, 2019, Defendants sent or caused to be sent two correspondences

to Plaintiff (“August 9 Letters”) attempting to collect two of the subject debts. Exhibit A.



1
    http://www.acainternational.org/search#memberdirectory

                                                        3
   19. The letterhead of the August 9 Letters reads “Richard R. Huston, Attorney At Law.”

   20. The August 9 Letters are exactly the same, save for the specific account information and

balances of the different debts referenced in each particular correspondence.

   21. The August 9 Letters’ signature line purports to be signed by Mr. Huston. However, the

correspondences merely contain an indiscernible scribble.

   22. Exactly one week later, on or about August 16, 2019, Defendants sent or caused to be sent

three correspondences to Plaintiff (“August 16 Letters”) attempting to collect upon the remaining

three subject debts. Exhibit B.

   23. The August 16 Letters are exactly the same as the August 9 Letters (including the

indiscernible signatures), save for the specific account information and balances of the different

debts referenced in each particular correspondence.

   24. The nature and pattern with which Plaintiff received the August 9 and August 16 Letters

demonstrates the extent to which these letters were, contrary to the representations contained

therein, not sent as the result of Mr. Huston’s meaningful review of Plaintiff’s accounts prior to

sending the letters.

   25. The fact Plaintiff received multiple nearly identical collection letters on the same days

exactly one week apart suggests that the decision and timing of Defendants sending their collection

letters is determined by some sort of automated process that generates the contents of the letters

and determines when such letters should be sent.

   26. However, because the collection letters identify Mr. Huston’s as attorney at law in the

letterhead and because Mr. Huston has purported to sign the collection letters, such representations

suggest that Mr. Huston himself took the time to personally review the circumstances of Plaintiff’s




                                                 4
account in order to make the considered, professional judgment that the collection letters should

be sent.

      27. However, given the formulaic nature of the letters and the fact such formulaic letters were

sent on the same days exactly one week apart, it appears a computer program or other automated

process is what actually made the determination as to when and whether the letters would be sent.

      28. The indiscernible scribble apparent on each collection letter lends further credence to the

automated and mass-mailing nature of Defendants’ collection letters.

      29. When taken together with the apparently automated nature of Defendants’ collection letter

generation, the nature of the signatures suggest that Mr. Huston, after being handed a stack of

letters that were automatically generated, merely affixes his signature in a rapid and assembly-like

fashion, absent engaging in the review of Plaintiff’s accounts incumbent upon an attorney sending

such collection letters.

      30. Additionally, the bar code evident on each of the collection correspondences similarly

suggests that such bar codes are included as a means for Defendants to more readily track the mass

amount of automatically generated collection letters it sends to consumers.

      31. Furthermore, CHN is “a non-profit health system with more than 200 sites of care and

affiliates throughout Central Indiana” and is further “Indiana’s leader in providing convenient

access to exceptional healthcare services.” According to CHN’s website, it had over 2 million

“patient encounters” last year, as well as 700 thousand plus patient visits with its doctor.2

      32. CHN further works with Defendants on a substantially regular, if not exclusive, basis.




2
    https://www.ecommunity.com/about

                                                  5
    33. Given the size of CHN and the vast amount of patients it sees, it stands to reason that CHN

has a proportionally large number of accounts that are turned over to Defendants for collection

purposes.

    34. Given CHN’s size and the volume of its collection needs, in conjunction with the fact

Plaintiff received multiple letters from Defendants on the same days exactly one week apart in

relation to CHN debts, it would be impossible for Mr. Huston to have sufficiently reviewed

Plaintiff’s account prior to sending the letters at issue.

    35. Instead, upon information and belief, Defendants allow Mr. Huston’s signature to be

affixed to thousands of collection letters on a weekly basis without Mr. Huston engaging in a

meaningful review of the underlying accounts prior to determining that such collection letters

should be sent.

    36. Upon information and belief, Defendants send, on a monthly basis, upwards of 20,000

collection letters that are signed by attorneys

    37. The lack of meaningful review in the correspondences sent by Defendant is further

evinced upon considering and reviewing the multitude of complaints that have been filed against

Med-1 in federal courts throughout the country, as well as with the Consumer Financial Protection

Bureau.

    38. These complaints elucidate a problematic course of conduct (e.g., attempting to collect

upon a debt not owed, continuing to attempt to collect upon debts not owed, making false

statements, etc.) which seemingly would or could have been avoided had Mr. Huston reviewed the

collection letters sent by Defendants prior to such letters being sent.

    39. Defendants’ communications, purportedly reviewed by Mr. Huston prior to being sent,

are done with the goal to exert undue pressure on Plaintiff and consumers generally to compel



                                                   6
them into making payment out of fear that Mr. Huston, an attorney, will file a lawsuit against them

if payment is not made.

   40. As a result of receiving the correspondence, Plaintiff was unfairly confused regarding

Defendant’s representations and examination of the subject debts, and was further subjected to

undue pressure and anxiety that an attorney had reviewed her accounts and determined they were

proper for legal action.

                                  CLASS ACTION ALLEGATIONS

   41. Plaintiff brings this action on behalf of herself and other similarly situated residents of the

State of Indiana against Defendants for their violations of the FDCPA and IDCSA.

   42. Plaintiff brings this action against Defendants, both on her own behalf and as a class action

on behalf of the following class (the “Class”):

               All persons who received a collection letter during the one year
               preceding the filing of this action through the date of class
               certification from Defendants that was signed by Mr. Huston and
               which represented that the communication was from Richard R.
               Huston, Attorney at Law.

   43. This action is properly maintainable as a class action under the Federal Rules of Civil

Procedure 23(a).

   44. The Class outlined above consists of hundreds or more persons throughout the state of

Indiana such that joinder of all Class members is impracticable.

   45. There are questions of law and fact that are common to the Class members that relate to

Defendants’ violations of the FDCPA and IDCSA, especially because the correspondences sent

by Med-1 and Mr. Huston were form collection letters, thus demonstrating the common course of

Defendants’ conduct as it relates to the respective Class members.




                                                  7
   46. The claims of Plaintiff are typical of the claims of the proposed Class because they are

based on the same legal theories, and Plaintiff has no interest antagonistic to the interest of the

Class members.

   47. Plaintiff is an adequate representative of the Classes and has retained competent legal

counsel experienced in class actions and complex litigation.

   48. The questions of law and fact common to the Class predominate over any questions

affecting only individual Class members, particularly because the focus of the litigation will be on

the conduct of Med-1 and Mr. Huston. The predominant questions of law and fact as they relate to

the Class include but are not limited to: (i) whether Defendants violated the FDCPA by sending

collection letters to Class Members representing that such letters were from an attorney; (ii)

whether Defendants violated the FDCPA by sending collection letters to Class Members

representing that such letters were reviewed by an attorney; (iii) whether Defendants’ form

collection letters violate the FDCPA; and (iv) the type and amount of relief to which the Plaintiff

and Class Members are entitled.

   49. A class action is superior to other available methods for the fair and efficient adjudication

of this controversy, as the pursuit of hundreds of individual lawsuits would cause a strain on

judicial resources and could result in inconsistent or varying adjudication, yet each Class member

would be required to prove an identical set of facts in order to recover damages.


          COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
        PLAINTIFF INDIVIDUALLY AND ON BEHALF OF THE CLASS, AGAINST DEFENDANTS

   50. Plaintiff repeats and realleges paragraph 1-49 as though fully set forth herein.

       a. Violations of the FDCPA § 1692e




                                                 8
   51. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

false, deceptive, or misleading representation or means in connection with the collection of any

debt.”

   52. In addition, this section enumerates specific violations, such as:

            “The false representation or implication that any individual is an attorney or that
            any communication is from an attorney.” 15 U.S.C. § 1692e(3).

            “The use of any false representation or deceptive means to collect or attempt to
            collect any debt or to obtain information concerning a consumer.” 15 U.S.C.
            §1692e(10).


   53. Defendants violated 15 U.S.C. §§ 1692e, e(3), and e(10) by sending collection letters to

Plaintiff suggesting that such letters were from, and reviewed by, an attorney – Mr. Hutston. The

nature of the collection letters and the circumstances surrounding Plaintiff’s receipt of such letters

demonstrates the extent to which such letters were the result of mass-produced letter creation

campaign. Further, Defendants send at least 20,000 collection letters each month. Based on the

sheer volume of collection letters Defendants sends on a monthly basis, as well as the limited

amount of attorneys responsible for reviewing these letters, Defendants could not have engaged in

a meaningful review of each collection letter sent. Sending form collection letters said to be from

an attorney when such attorney did not engage in a meaningful review of the letter and associated

accounts falsely implies that such attorney has reviewed the file and made the professional,

considered determination to send the letter. Instead, the lack of sufficient review and the lack of

any attorney judgment as to whether to send collection letters is in violation of the FDCPA.

         b. Violations of the FDCPA § 1692f

   54. The FDCPA, pursuant to 15 U.S.C. § 1692f, prohibits a debt collector from using “unfair

or unconscionable means to collect or attempt to collect any debt.”



                                                     9
    55. Defendants violated § 1692f when it unfairly and unconscionably attempted to collect on

a debt by falsely representing to Plaintiff that the correspondences at issue were reviewed by Mr.

Huston. Based upon the mass produced nature of Defendants’ collection letters, Defendants

unfairly attempted to escalate the concern over the subject consumer debt in Plaintiff’s mind by

suggesting Mr. Huston had reviewed Plaintiff’s accounts and decided they were appropriate for

legal action. These means employed by Defendants only served to worry and confuse Plaintiff.

    WHEREFORE, Plaintiff, NICHELLE L. JACKSON, respectfully requests that this Honorable

Court grant the following:

    a. Declaring that the practices complained of herein are unlawful and violate the
       aforementioned bodies of law;

    b. Certification of the Class requested above and appointment of the Plaintiff as Class
       Representative and of her counsel as Class Counsel;

    c. Statutory damages under 15 U.S.C. § 1692k(a);

    d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
       §1692k(a)(3); and

    e. Awarding any other relief as this Honorable Court deems just and appropriate.


         COUNT II – VIOLATIONS OF THE INDIANA DECEPTIVE CONSUMER SALES ACT
         PLAINTIFF INDIVIDUALLY AND ON BEHALF OF THE CLASS, AGAINST DEFENDANTS

    56. Plaintiff repeats and realleges paragraphs 1 through 55 as though fully set forth herein.

    57. Defendants violated I.C. 24-5-0.5-3(a) and (b)(1) by engaging in an unfair, abusive and

deceptive practice through the nature of its collection letters sent to Plaintiff.

    58. The IDCSA states:

                “A supplier may not commit an unfair, abusive, or deceptive act,
                omission, or practice in connection with a consumer transaction.
                Such an act, omission, or practice by a supplier is a violation of this
                chapter whether it occurs before, during, or after the transaction. An



                                                  10
               act, omission, or practice prohibited by this section includes both
               implicit and explicit misrepresentations.” I.C. 24-5-0.5-3(a).

               “Without limiting the scope of subsection (a), the following acts,
               and the following representations as to the subject matter of a
               consumer transaction, made orally, in writing, or by electronic
               communication, by a supplier are deceptive acts: That such subject
               of a consumer transaction has sponsorship, approval, performance,
               characteristics, accessories, uses, or benefits it does not have which
               the supplier knows or should reasonably know it does not have.”
               I.C. 24-5-0.5-3(b)(1).

   59. Plaintiff is a “person” as defined by the IDCSA, I.C. 24-5-0.5-2(a)(2).

   60. Defendants are both “supplier[s]” as defined by the IDCSA, I.C. 24-5-0.5-2(a)(3).

   61. Defendants’ collection letters constitute “consumer transactions” as defined by the

IDCSA, I.C. 24-5-0.5-2(a)(1)(C).

   62. Defendants engaged in unfair and deceptive behavior through the collection letters they

sent to Plaintiff. Through the collection letters at issue, Defendants represented that Mr. Huston

had sufficiently and meaningfully reviewed the nature of the underlying accounts prior to such

letters being sent. However, given the mass-produced nature of these letters and the sheer volume

of collection letters Defendants send on a monthly basis, the representations as to attorney

involvement in the collection letters is demonstrably false. Falsely representing to consumers that

an attorney had reviewed the nature of her accounts prior to sending the collection letters at issue

is the precise sort of deceptive and unfair conduct by debt collectors sought to be redressed through

the IDCSA.

   63. The IDCSA further states:

               “A person relying upon an uncured or incurable deceptive act may
               bring an action for the damages actually suffered as a consumer as
               a result of the deceptive act or five hundred dollars ($500),
               whichever is greater. The court may increase damages for a willful
               deceptive act in an amount that does not exceed the greater of: (1)



                                                 11
               three (3) times the actual damages of the consumer suffering the
               loss; or (2) one thousand dollars ($1,000).” I.C. 24-5-0.5-4(a)(1)(2).

   64. Defendants conduct constituted an incurable deceptive act upon which Plaintiff relied.

Plaintiff was falsely led to believe that Mr. Huston had reviewed the circumstances of her

underlying accounts prior to sending the collection letters at issue. Plaintiff relied on this

representation, as she was subjected to undue stress and anxiety believing that her accounts were

actively being considered by an attorney for potential legal action. Defendants’ misrepresentations

in this regard were part of a scheme, artifice, or device which was intended to mislead Plaintiff

and similarly situated consumers. Defendants, as debt collectors operating within the state of

Indiana, are undoubtedly aware of the extent to which attorneys are expected to be involved in the

sending of collection letters bearing such attorneys’ signatures. However, Defendants, in an effort

to increase profits while decreasing the amount of time it takes to achieve such profits, have

eschewed their duties and instead implemented a system which allows mass amounts of collection

letters to be sent to consumers containing blatantly false representations.

   65. Defendants conduct the above described behavior on a wide and frequent basis. This goes

against the state’s goal of preventing consumers from being deceived and mislead by debt

collectors.

   WHEREFORE, Plaintiff, NICHELLE L. JACKSON, respectfully requests that this

Honorable Court enter judgment in her favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

   b. Awarding Plaintiff damages, in an amount to be determined at trial, as provided under
      I.C. 24-5-0.5-4(a)(1)(2);

   c. Awarding Plaintiff costs and reasonable attorney fees as provided under I.C. 24-5-0.5-
      4(a);



                                                 12
   d. Enjoining Defendants to cease contacting Plaintiff; and

   e. Awarding any other relief as this Honorable Court deems just and appropriate.


Dated: September 27, 2019                           Respectfully submitted,

s/ Nathan C. Volheim                                s/Taxiarchis Hatzidimitriadis
Nathan C. Volheim, Esq. #6302103                    Taxiarchis Hatzidimitriadis, Esq. #6319225
Counsel for Plaintiff                               Counsel for Plaintiff
Admitted in the Southern District of Indiana        Admitted in the Southern District of Indiana
Sulaiman Law Group, Ltd.                            Sulaiman Law Group, Ltd.
2500 South Highland Ave., Suite 200                 2500 South Highland Ave., Suite 200
Lombard, Illinois 60148                             Lombard, Illinois 60148
(630) 568-3056 (phone)                              (630) 581-5858 (phone)
(630) 575-8188 (fax)                                (630) 575-8188 (fax)
nvolheim@sulaimanlaw.com                            thatz@sulaimanlaw.com


s/ Eric D. Coleman
Eric D. Coleman, Esq. # 6326734
Counsel for Plaintiff
Admitted in the Southern District of Indiana
Sulaiman Law Group, Ltd.
2500 South Highland Ave., Suite 200
Lombard, Illinois
(331) 307-7648 (phone)
(630) 575-8188 (fax)
ecoleman@sulaimanlaw.com




                                               13
